Exhibit 10.3

AGREEMENT

This Agreement is made this 14th day of October among Magellan Petroleum
Corporation (“MPC”), Nikolay V. Bogachev (“NVB”), Eastern Rider LLC (“ER”) and
Nautilus Technical Group, LLC (“NT”). All of the foregoing are hereinafter
referred to as the “Parties”.

1. Recital. MPC is purchasing interests in Nautilus Poplar LLC (“NP”) from White
Bear LLC and YEP I, SICAV-FIS, two entities controlled by NVB (“Transaction”).
Upon completion of the Transaction, MPC will be the majority owner of NP and ER
and NT will be the other members of NP. The Parties wish to set forth matters on
which they intend to (i) work in good faith to reach agreement and (ii) discuss,
respectively, within the 45 day period following the closing of the Transaction
(“Period”).

2. Post Closing Obligations. Subsequent to the closing of the Transaction, and
within the Period, MPC, NT and ER agree to (i) secure the release of NVB from
any liability for the indebtedness of NP to Jonah Bank; and (ii) amend the
Operating Agreement of NT to provide for the right of ER and NT to tag along
with MPC upon a sale of a majority of the voting interest in NP and the right of
MPC to drag along ER and NT in connection with any sale by MPC of its interest
in NP; and (iii) meet, together with NVB, to discuss the general nature and
timing of five wells to be drilled by NP within the four years following the
closing of the Transaction, with recognition of all Parties that MPC, as the
holder of a majority interest in NP, has the right to control the program for
such drilling by NP and the timing of such drilling given the prevailing
circumstances from time to time affecting the property and business of NP.

3. Meeting of NP Members. Within the Period, MPC, ER and NT shall meet as the
Members of NP for a meeting of Members as contemplated under the terms of the NP
Operating Agreement to discuss (i) the anticipated terms of funding new drilling
projects for NP and subsequent capital contributions required to be contributed
to NP to fund such projects; (ii) the continued role at NP of the current
employees of NP, as well as possible structure of employment (or engagement, as
independent contractors) of such NP



--------------------------------------------------------------------------------

employees by MPC for MPC projects, as well as by others for other projects, that
are not related to the NP business; (iii) the interest of NP or its members in
acquiring the 1.25% interest in the Poplar field held by Phoenix Oil & Gas LLC,
which interest lies within the so-called “Area of Interest” under NP’s Operating
Agreement, (iv) the possible right of ER and NT under certain circumstances to
sell their interests in NP to MPC, and (v) such other matters as any of MPC, NT
or ER may seek to discuss at such meeting.

4. Miscellaneous. This Agreement shall be governed by the laws of Colorado and
may be executed in counterparts by facsimile or electronically.

 

NIKOLAY V. BOGACHEV By:  

/s/ Nikolay V. Bogachev

EASTERN RIDER, LLC By:  

/s/ J. Thomas Wilson

  Manager NAUTILUS TECHNICAL GROUP, LLC By:  

/s/ Roland E. Blauer

  Manager MAGELLAN PETROLEUM CORPORATION By:  

/s/ William H. Hastings

  Name: William H. Hastings   Title: President and CEO

 

-2-